Case 1:18-cr-00083-TSE Document 314-5 Filed 02/15/19 Page 1 of 15 PageID# 6942




                       EXHIBIT E
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 12 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 13
                                                                             6943




                    IN THE UN ITED STATES DISTR ICT COURT FOi
                            EASTERN DISTRICT OF VTRGIN IJ\

                                        Alexandria Division

UN ITED STATES OF AME RICA                     )
                                               )
       V.                                      )      Criminal No. I: I 7-CR-248
                                               )
                                               )       Hon. T. S. Ellis, IIT
HYUNG KWON KIM,                                )
                                               )
       Defendant.                              )

                                       PLEA AG REEMENT

       Dana J. Boente. United States Attorney fo r the Eastern District of Virginia; Mark D.

Lytle. Assistant Uni ted States Attorney: Stuart M. Goldberg. Acting Deputy Assistant Attorney

General for the Tax Division. U.S. Department of Justice; Mark F. Daly. Senior Litigation

Counsel and Robert J. Boudreau, Trial Attorney; the defe ndant, 1-lyung Kwon Kim; and the

defendant's counsel have entered into an agreement pursuant to Rule 11 of the federal Rules of

Crim inal Procedure. The terms of the agreement arc as fo llows:

       1.      Offense and Maximum Penalties

       The defendant agrees lo waive ind ictment and plead guilty to a single count criminal

information charging the defendant with will f'u l fai lure to file a Report of Foreign Bank and

Financial Accounts, FinCEN Report 11 4 (formerly TD F 90.22-1 ) (as applicable, "FBAR") with

the Department ol"the Treasury, in violation of' Ti tle 31, United States Code, Sections 53 14 and

5322(a), and Title 3 1, Code or Federal Regulations, Section IOI 0.350.

       The maximum pcnnltics lo r thi s offense arc: a max imum term of imprisonment of fi ve

years of imprisonment; a max imum fine of the grea ter o f $250.000 or twice the gross gai n or

loss; a spec ial assessment, pursuant to 18 U.S.C. §§ 30 13 and 3014: and three years of
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 23 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 14
                                                                             6944




supervised release. The defendant understands that this supervised release term is in addition to

any prison term the defendant may receive, and that a violation of a term of supervised release

could result in the defendant being returned to prison for the full term of supervised release.

       2.      Factual Basis fo r the Pica

       The defendant wil l plead guilty because the defendant is in fact guilty of the charged

offense. The defendant admits the facts set forth in the Statement of Facts filed with this plea

agreement and agrees that those facts establish guilt of the offense charged beyond a reasonable

doubt. The Statement of !'acts, which is hereby incorporated into this plea agreement,

constitutes a stipulation of facts for purposes of Section I Bl .2(a) of the U.S. Sentencing

Commission's Sentencing Guidelines Manual ("Sentencing Guidelines").

       3.      Assistance and Advice of Counsel

       The defendant is satisfied that his attorneys have rendered effective assistance. The

defendant understands that by entering into this plea agreement, he surrenders certain rights as

provided in this plea agreement. The defendant understands that the rights of criminal

defendants include the following:

               a.      the right to plead not guilty and to persist in that plea;

               b.      the right to a jury trial;

               c.      the right to be represented by counsel - and, if necessary, have the Court

appoint counsel - at trial and at every other stage of the proceedings; and

               d.      the right al trial to confront and to cross-examine adverse witnesses. to be

protected from compel led self-incrimination, to testify and present evidence, and to compel the

attendance of witnesses.




                                               Page 2 of 14
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 34 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 15
                                                                             6945




       4.      Role of the Court and th e Probation Office

       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory max imum described above but that the Court will determine hi s

actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands that the

Court has not yet dete1111ined a sentence and that any estimate of the advisory sentencing range

under the Sentencing Guideli nes be may have received from his counsel, the United States, or

the Probation Office, is a prediction, not a promise, and is not binding on the United States, the

Probation Office, or the Court. Addi tionally, pursuant to the Supreme Court's decision in United

States v. Booker, 543 U.S. 220 (2005), the Court, af1er considering the factors set forth in

18 U.S.C. § 3553(a), may impose a sentence above or below the Sentencing Guidelines ' advisory

sentencing range, subject only to review by higher courts for reasonableness. The United States

makes no promise or representation concerning what sentence the defendant will receive, and he

cannot withdraw a guilty plea based upon the actual sentence.

       5.      Sentencing G uidelines

       The Government contends that the applicable Guideline in thi s matter should be U.S.S.G.

§ 2S l .3(a)(2), § 28 I. I, and § 2S1.3(b)(2) because the defendant fi led two fa lse FBARs and a

fa lse U.S. Individual Income Tax Return, Form 1040, within a 12-month period. However, at

the time that the defendant agreed to plead guilty, the Government consistently took the position

with similarly situated defendants that the applicable Gu ideline vvas U.S.S.G. § 2TI .1 and

§ 2Tl .4 due to the cross reference in 2S 1.3(c)(l).

       Therefore. in order to ensure that the defendant receives equitable treatment, and in

accordance with Federal Rule of Criminal Procedure 11 (c)( I)(B), the United States and the



                                              Page 3 of 1-t
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 45 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 16
                                                                             6946




defendant will reconunend to the Court that the following provisions of the Sentencing

Guidelines apply:

               a.      The base offense level for this offense is 16 pursuant to U.S.S.G.

§ 2Tl.1 (a)(l) and § 2T4. I (F), because the tax loss exceeded $100,000;

                b.     The base offense level is increased by 2 levels pursuant to U.S .S.G.

§ 2T 1.1 (b)(2) because the offense involved sophisticated means; and

               c.      the parties agree that they are free to argue other provisions of the

Sentencing Guidelines not referenced herein or the sentencing factors under 18 U.S.C. § 3553(a).

       The United States and the defendant also agree that he has assisted the government in the

investigation and prosecution of his own misconduct by timely notifying authorities of his

intention to enter a plea of guilty, thereby permitting the government to avoid preparing for trial

and permitting the government and the Court to allocate their resources efficiently. If the

defendant qualifies for a two-level decrease in offense level pursuant to Sentencing Guidelines

§ 3E 1.1 (a) and the offense level prior to the operation of that section is 16 or greater, the

government agrees to file, pursuant to Sentencing Guidelines § 3El .1 (b), a motion prior to, or at

the time of, sentencing for an additional one-level decrease in the defendant's offense level.

        6.     Waiver of Appeal, FOIA, Privacy Act Rights, Venue and Statute of

Limitations

       The defendant also understands that 18 U.S .C. § 3742 affords him the right to appeal the

sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal the

conviction and any sentence within the statutory maximum described above (or tbe maimer in

which that sentence was detennined) on the grounds set forth in 18 U.S .C. § 3742 or on any

ground whatsoever other than an ineffective assistance of counsel claim that is cognizable on



                                              Page 4 of 14
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 56 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 17
                                                                             6947




direct appeal, in exchange fo r the concessions made by the United States in this plea agreement.

This pica agreement does not affect the rights or obligations of the United States as set forth in

18 U.S.C. § 3742(b).

          The defendant hereby ,,vaives all rights, whether asserted directly or by a representati ve,

to request or receive from any department or agency of the United States any records pertaining

to the investigation or prosecution of th is case, including without limitation any records that may

be sought under the Freedom ofln fo nnation Act, 5 U.S.C. § 552, or the Privacy Act, 5 U.S.C.

§ 552a.

          The defendant knowingly wa ives all rights to the venue requirement fo r Count One of the

Information due to the fac t that venue for the crimes committed lies in any other Federal j udicial

district. and the defendant further agrees to be prosecuted for this charge in the Eastern District

of Virginia.

          The defendant knowingly wa ives all rights to raise any defense based on the fai lure of a

federal grand jury or the United States to charge him with the offense described in paragraph I of

this agreement within any applicable statute of limitat ions.

          7.     Special Assessment

          Before sentencing in th is case, the defendant agrees to pay a mandatory spec ial

assessment of one hundred dollars ($ 100.00).

          8.     Pay ment of Monetary Penalties

          The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever

monetary penalties are imposed by the Court will be due immediately and subject to immediate

enforcement by the United States as provided fo r in Section 3613, Furthermore, wi thin 14 days

o f a request, the de fendant agrees to provide all of the defendant's financial information to the



                                               Page 5 o f 14
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 67 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 18
                                                                             6948




United States and the Probation Office and, if requested, to participate in a pre-sentencing

debtor's examination and/or complete a financial statement under penalty of pe1ju1y . lf the Court

imposes a schedule of payments, the defendant understands that the schedule of payments is

merely a minimum schedule of payments and not the only method. nor a limitation on the

methods, available to the United States to enforce the judgment. If the defendant is incarcerated,

he agrees voluntarily to participate in the Bureau of Prisons' Inmate Financial Responsibi lity

Program, regardless of whether the Court specifically directs participation or imposes a schedule

of payments.

       9.      Res titution

       The defendant agrees to the ent1y of a Restitution Order for the ful l amount of the

victim's losses pursuant to 18 U.S.C. § 3663(a)(3). Victims of the conduct, as defined by

18 U.S.C. § 3663(a)(2) and described in the charging instrument or Statement of Facts or any

other document describing the defendant's conduct, shall be entitled to restitution. Without

limiting the amount of restitution that the Court must impose, the parties agree that, at a

minimum, the fo llowing victims have suffered the following losses:

       Victim Name/ Address                                    Amount of Restitut ion
       lRS- RACS                                               TBD
       Attn.: Mai l Stop 6261 , Restitution
       333 West Pershing Avenue
       Kansas City, MO 64108

       The parties acknowledge that determination of the loss amounts for all victims in this

matter is a complicated and time consuming process. To that end. the defendant agrees, pursuant

to I 8 U.S.C. § 3664(d)(5), that the Court may defer the imposition of restitution unti l after the

sentencing; however, the defendant specifically waives the 90 day provision found at 18 U.S.C.




                                              Page 6 of 14
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 78 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 19
                                                                             6949




§ 3664(d)(5) and consents to the en try o f any orders pertaining to restitution arter sentencing

without limitation.

       If the Court orders the defendant to pay restitut ion to the IRS fo r the fai lure to pay tax,

either directly as part of the sentence or as a condition of supervised release, the IRS will use the

restitution order as the basis for a civil assessment. See 26 U.S.C. § 620 1(a)(4). The defendant

does not have the right to chall enge the amount o f this assessment. See 26 U.S.C.

§ 6201 (a)(4)(C). Neither the existence of a restitution payment schedule nor the defendant's

timely payment of restitution according to that schedul e wi ll preclude the IRS from

administrative collection of the rest itution-based assessment, including levy and distraint under

26 U.S.C. § 633 I.

        10.    rmm unity from     Further Prosecution in this District

       The United States will not further criminally prosecute the defendant in the Eastern

District of Virginia fo r the specific conduct described in the in format ion or Statement of Facts.

        11.    Waiver of Protections of Proffer Agreement

       The defendant agrees that all protections set fo rth in any proffer letter executed in relation

to this case are hereby waived. The defendant further agrees that the government may use all

statements provided by him, without limitation. in any proceeding brought by the government,

including the Internal Revenue Service, against the defendant.

        12.    Defendant's Cooperation

       The defendant agrees to cooperate full y and truthfully with the Uni ted States, and provide

all information known to him regarding any criminal activity as requested by the govern ment. Ln

that regard:




                                              Page 7 or 14
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 89 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 20
                                                                             6950




                a.      The defendan t agrees to appear for and testify truthfully and completely at

any grand juries. trials or other proceedi ngs.

                b.      The defendant agrees to be reasonably available for deb1iefings, meetings,

and pre-trial confe rences as the United States may require.

                c.      The defendant agrees to provide all documents, records, writings, or

materials of any kind in the defendant's possession or under his care, custody, or control relating

directly or indirectly to all areas of inqui ry and investigation. Nothing in this plea agreement

requii-es the defendant to waive any valid asserti on of the attorney client privilege as to counsel

advising him in connection with this invest igation or any related proceeding.

                d.      The defendant agrees that, at the request of the United States, he will

voluntarily submit to polygraph examinations, and that the United States will choose the

polygraph exami ner and spec ify the procedures for the examinations.

                e.      The defendant agrees that the Statement of FacL<, is limited to information

necessary to support the plea. The defendant will provide more detailed facts relating to this

case during ensuing debriefi ngs.

                f.      The defendant agrees to execute any and all instructions and

authorizations to direct inclivicluals, entities, or financial institutions to provide account

documents and information as well as to repatriate funds held by foreign financial institutions in

order to accomplish the terms and conditions of this pi ca agreement.

                g.      The defendant acknowledges that he is hereby on notice that he may not

violate any federa l. state, or local criminal law while cooperating with the govenunent, and that

the government will. in its discretion. cons ider any such violation in evaluating whether to fi le a

motion fo r a downward departure or reduction of sentence.



                                               Page 8 of 1-t
Case
   Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSE
                        Document
                           Document
                                 314-5
                                    10 Filed
                                       Filed 02/15/19
                                             10/26/17 Page
                                                      Page 10
                                                           9 ofof14
                                                                  15PageID#
                                                                     PageID#21
                                                                             6951




                h.     Noth ing in this plea agreement places any obligation on the government to

seek the defendant's cooperation or assistance.

        13.     Use oflnformation Provided by the Defendant under this Plea Agreement.

        The United States will not use any truthful in fo rmation provided pursuant to this plea

agreement in any criminal prosecution aga inst the defendant in the Eastern District of Virginia,

except in any prosecution for a crime of violence or conspiracy to commit, or aiding and

abetting, a crime of violence (as defined in 18 U.S.C. § 16). Pursuant to Sentencing Gu idelines

§ I B 1.8, no truthful infom1ation that the defendant provides under tl1is plea agreement wil l be

used in determining the applicable Sentencing Gu idelines advisory sentencing range, except as

provided in § I BI .8(b). Nothing in this plea agreement, however. restricts the Court's or

Probat ion Officer's access to information and records in the possession of the United States.

ru,ihermore, nothing in this plea agreement prevents the government in any way from

prosecuting the defendant should he knowingly provide false, untruthful , or pe1jurious

information or testimony, or from using information prov ided by the defendant in furtherance of

any forfe iture action, whether criminal or civil, ad mini strative or judicial. The United States will

bring this plea agreement and the full extent of the defendant's cooperation to the attention of

other prosecuting offices if requested.

        14.    Defendant Must P rovide Full, Complete and T ruthful Cooperation

       This plea agreement is not conditioned upon charges being brought against any other

indi vidual. This pica agreement is not cond itioned upon any outcome in any pending

investigation. This plea agreement is not conditioned upon any result in any future prosecution

which may occur because of the defendant's cooperation. This plea agreement is not

conditi oned upon any result in any future grand jury presentation or trial involving charges



                                              Page 9 of 1-t
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 10
                                                            11 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 22
                                                                             6952




resulting from this investigation. This pica agreement is cond itioned upon the defendant

providing full. complete and truth ful cooperation.

        15.       Motion for a Downward D eparture

        The parties agree that the United States reserves the right to seek any departure from the

applicable Sentencing Guidelines advisory sentencing range, pursuant to§ 5K 1.1 of the

Sentencing Guideli nes and Policy Statements, or any reducti on of sentence pursuant to Federal

Rule of Criminal Procedure 35(b), if, in its sole discretion, Lhe United States determi nes that such

a departure or reduction of sentence is appropriate.

        J6.       Pay ment of Taxes and Filing of T ax Returns

        The defendant consents to any motion by the United States, under Federal Rule of

Criminal Procedure 6(e)(J)(E), to disclose grand jury material to the Internal Revenue Service

(" IRS") fo r use in computing and co llecting his taxes, interest and penalties, and to the civil and

 fo rfeiture sections or the United States Attorney"s Office for use in identi fy ing assets and

collecting fi nes and restit11ti on. The defendant also agrees to file true and correct Amended U.S.

Individual Income Tax Returns, Forms I040X, for the years 2003 through 20 10 and to pay all

taxes, interest and penalties for the years 2003 through 20 I0, prior to sentencing, as will be

agreed upon between him and the IRS, or as otherwise imposed or assessed by the TRS. The

defendant also admi ts that he willfully failed to file a tr ue and accurate FBAR fo r each required

year 2003 through 2010, and agrees not to object to the assessment of fraud penalties pursuant to

26 U.S.C. § 6663 . The defendant forther agrees to make all books, records and documents

available to the lRS fo r use in computing his taxes, interest and penalties for the years 1999

 through 20 10.




                                              Page JO of 14
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 11
                                                            12 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 23
                                                                             6953




       17.     Penalty Related to filing False and Frau dulent FBARs

       The defendant agrees that in order to resolve hi s civ il liability for both willfully failing to

file FBARs and fo r willfully fi ling false and fraudul ent fBARs for years 1999 through 20 I 0, he

will pay a civil penalty in the amount of $ 14,075,862 (fourteen million, seventy-five thousand,

eight hundred and sixty-two dollars), equaling 50% of the total assets that the Defendant held in

his undeclared accounts in Switzerl and on December 3 1, 2004. no later than ten (10) days after

the entry of Judgment in this case. The defendant further agrees to cause the transfer of the

funds by electronic funds transfer pursuant to written instructions to be provided by the Financial

Litigation Unit of the United States Attorney's Office for the Eastern District of Virginia. The

defendant further agrees to cooperate with the United States. and make best efforts to transfer

and remit the funds, including taking all steps requested by any financial institution or the United

States, including the execution o f all documents, orders, and/or instructions directing persons or

entities acting on his behalf or in the name o f nominee holders of accounts on his behalf,

providing any informat ion requested to facilitate the transfer, and granting access to infom1ation

to facilitate the transfer. The defendant understands and agrees that nothing in paragraphs 15 and

16 o[, or otherwise in, this pica agreement shall prec lude or limit the IRS in its civil

determination, assessment, or collect ion of any taxes, interest and/or penalties that he may owe.

       The defendant agrees to rile with the Financial Crimes Enfo rcement Network of the

Department of the Treasury true and correct f7BARs, including amended fBARs as needed, for

1999 through 20 10.

       18.     Breach of this Pica Agreement and Remedies

       This plea agreement is effective when signed by the clele nclant, his attorney, and an

attorney for the United States. The defendant agrees to entry of this plea agreement at the date



                                             Page 11   or 1-t
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 12
                                                            13 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 24
                                                                             6954




and time scheduled with the Cou11 by the Uni ted States (in consultation with his attorney). If Lhe

defendant withdrav.rs from this plea agreement. or commits or attempts to commit any additional

federal, state or local crimes, or intentionally gives materially false, incomplete, or mi sleading

testimony or information, or otherwise violates any provision of this plea agreement, then:

               a.      The United States will be released from its obligations under this plea

agreement, including any obligation to seek a downward departure or a reduction in sentence.

The defendant, however, may not withdraw the guilty plea entered pursuant to th is plea

agreement.

               b.      The defenda111 will be subject to prosecution for any federal criminal

violation, including, but not limited to, pc1jury and obstruction of justice, that is not time-barred

by the applicable statute of limitations on the date this plea agreement is signed.

Notwithstanding the subsequent expiration of the statute of limitations, in any such prosecution,

the defendant agrees to waive any statute-of-limitations defense.

               c.      Any prosecution, including the prosecution that is the subject of this plea

agreement, may be premised upon any in formation provided, or statements made. by the

defendant, and al l such information, statements, and leads derived therefrom may be used agai nst

the defendant. The defendant waives any ri ght to claim that statements made before or after the

date of this plea agreement, including the statement of facts accompanying this plea agreement

or adopted by the defendant and any other statements made pursuant to this or any other

agreement with the United States. should be exc luded or suppressed under Federal Rule of

Evidence 4 I0, Federal Rule of Criminal Procedure 11 (1), the Sentencing Guidelines or any other

provision of the Constitution or federal law.




                                             Page 12 of 14
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 13
                                                            14 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 25
                                                                             6955




         Any alleged breach of this plea agreement by either party shall be determ ined by the

Court in an appropriate proceeding at which the defendant's di sclosures and documentary

evidence shall be admissible and at which the moving party shall be required to establish a

breach of the pica agreement by a preponderance of the evidence. The proceeding established by

this paragraph does not apply, however, to the decision o r the Uni ted States whether lo file a

motion based on "substantial assistance" as that phrase is used in Federal Rule of Crim ina l

Procedure 35(b) and Section 5Kl . 1 of the Sentencing Guidelines and Policy Statements. The

defendant agrees that the decision whether to file such a motion rests in the so le discretion of the

United States.

          19.    Nature of this Plea Agreement and Modifications

         This wri tten plea agreement constitutes the complete plea agreement between the United

States, the defendant, and his counsel. The defendant and hi s at1orney acknowledge that no

threats, promises, or representations have been made. nor agreements reached, other than those

set forth in writing in this plea agreement, to cause him to plead guilty. Any mod ifications of

this plea agreement shall be va lid only as set fort h in wri ting in a supplemental or revised plea

agreement signed by all parties.



         Dana J. Boente                                 Stuart M. Goldberg
         United States Attorney                         Acting Deputy Assistant Attorney Genera l
         Eastern District of Virginia                   Department of Justice, Tax Di vision

By .~~~
    J\'1ark D.    Lytl~
                                               By:
                                                        Markf.l ~
         Assistant United States Attorney               Senior Litigation Counsel
                                                        Robert J. Boudreau
                                                        Trial Attorney

Date :      ID  iz(, h..o,   ?-,
         - -----f~- -7i--=-- - - - --
                                               Date:          f.,/ci (   -z ~ ( ";?,-v~7



                                             Page 13 of 1-t
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-TSEDocument
                           Document
                                  314-5
                                    10 Filed
                                        Filed 10/26/17
                                              02/15/19 Page
                                                       Page 14
                                                            15 of
                                                               of 14
                                                                  15 PageID#
                                                                     PageID# 26
                                                                             6956




        Defendants Signature: I hereby agree that I have consulted wi th my attorney and full y

 understand all rights with respect to the pending criminal informa tion. r urther, I fully

 understand all rights with respect to Titl e 18, United States Code, Section 3553 and the

 provisions of the Sentencing Guidel ines that may apply in my case. l have read this plea

 agreement and carefully reviewed every part of it with my attorney. I understand this plea

 agreement and voluntarily agree to it.



         V~ -li _\t?rz
        Hyung Kwon Kim
                                                          Date:   Ovfo~O' 2 6          2-0 j   1
        Defendant


        Defense Counsel Si1:mature: I am counsel for the defendant in this case. I have fully

 explained the defendant's rights to him with respect to the pending in formation. Funher, I have

 reviewed Title 18, United States Code. Section 3553 and the Sentenci ng Guidelines, and I have

 fully explained to the defe ndant the provisions that may apply in this case. I have carefully

 reviewed every part of this plea agreement with the defendant. To my knowledge, the

 defendant's decision to enter into this agreement is an informed and vo luntary one.


u~-+-t--::::-.:,                                          Date:
        Mark E. Matthews
        Charles Myungsik Yoon
        Counsel for the Defendant




                                              Page l 4 of l 4
